     Case 2:21-cv-00850-TLN-EFB Document 10 Filed 06/14/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN SCOTT McCLINTOCK,                            No. 2:21-cv-0850-TLN-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    G. VALENCIA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. In addition to filing a complaint and an “addendum” thereto (ECF Nos. 1 & 4), he

19   has also filed an application to proceed in forma pauperis (ECF No. 2).

20                                Application to Proceed In Forma Pauperis

21          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

22   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

23   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

24   § 1915(b)(1) and (2).

25                                            Screening Order

26          Federal courts must engage in a preliminary screening of cases in which prisoners seek

27   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

28   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion
                                                       1
     Case 2:21-cv-00850-TLN-EFB Document 10 Filed 06/14/21 Page 2 of 3


 1   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
 2   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 3   relief.” Id. § 1915A(b).
 4           Plaintiff has filed a complaint followed by an “addendum” to add a third claim to his
 5   complaint. See ECF Nos. 1 & 4. Filing separate documents that are intended to be read together
 6   as a single complaint, however, is not the proper procedure for amending a complaint. To add,
 7   omit, or correct information in the operative complaint, plaintiff must file an amended complaint
 8   that is complete within itself. This is because an amended complaint supersedes any earlier filed
 9   complaint, and once an amended complaint is filed, the earlier filed complaint no longer serves
10   any function in the case. See Forsyth v. Humana, 114 F.3d 1467, 1474 (9th Cir. 1997) (the
11   “‘amended complaint supersedes the original, the latter being treated thereafter as non-existent.’”)
12   (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967)). Plaintiff’s complaint (and the intended
13   amendments thereto) is dismissed with leave to amend in accordance with the requirements set
14   forth in this order.
15           Plaintiff is cautioned that any amended complaint must identify as a defendant only
16   persons who personally participated in a substantial way in depriving him of his constitutional
17   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
18   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
19   perform an act he is legally required to do that causes the alleged deprivation).
20           The amended complaint must also contain a caption including the names of all defendants.
21   Fed. R. Civ. P. 10(a).
22           Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
23   George, 507 F.3d at 607. Nor, as he was warned above, may he bring multiple, unrelated claims
24   against more than one defendant. Id.
25           Any amended complaint should be as concise as possible in fulfilling the above
26   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
27   background which has no bearing on his legal claims. He should also take pains to ensure that his
28   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
                                                         2
     Case 2:21-cv-00850-TLN-EFB Document 10 Filed 06/14/21 Page 3 of 3


 1   and organization. Plaintiff should carefully consider whether each of the defendants he names
 2   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 3   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 4                                              Conclusion
 5          Accordingly, it is ORDERED that:
 6          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
 7          2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected in
 8              accordance with the notice to the California Department of Corrections and
 9              Rehabilitation filed concurrently herewith;
10          3. Plaintiff’s complaint and “addendum” thereto (ECF Nos. 1 & 4) are dismissed with
11              leave to amend within 30 days from the date of service of this order;
12          4. Alternatively, plaintiff may within 30 days from the date of service of this order notify
13              the court that he elects to proceed on the original complaint without the addendum in
14              which case the court will screen the original complaint only; and
15          5. Failure to comply with any part of this this order may result in dismissal of this action.
16   DATED: June 14, 2021.
17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
